Case 5:17-cv-10044-JEL-PTM ECF No. 40 filed 08/05/19   PageID.521   Page 1 of 32




               IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN

GARRETT DEWYSE,
    Plaintiff,                                 Case No.: 17-10044
                                             Honorable Judith E. Levy
      v.
                                               RESPONSE / BRIEF
WILLIAM L. FEDERSPIEL, et al
     Defendants
                                     /

OUTSIDE LEGAL COUNSEL PLC                TIMOTHY S. FERRAND (P39583)
PHILIP L. ELLISON (P74117)               CUMMINGS, MCCLOREY, DAVIS
Co-Counsel for Plaintiff                 & ACHO, PLC
PO Box 107                               Attorney for Defendants
Hemlock, MI 48626                        19176 Hall Road, Suite 220
(989) 642-0055                           Clinton Township, MI 48038
(888) 398-7003 - fax                     (586) 228-5600
pellison@olcplc.com                      tferrand@cmda-law.com

MATTHEW E. GRONDA (P73693)
Co-Counsel for Plaintiff
PO Box 70
St. Charles, MI 48655
(989) 249-0350
matthewgronda@gmail.com


              RESPONSE AND BRIEF IN OPPOSITION
        TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
Case 5:17-cv-10044-JEL-PTM ECF No. 40 filed 08/05/19   PageID.522   Page 2 of 32




                         QUESTION PRESENTED

          Are Defendants entitled to summary judgment in whole?

                                  Answer:
                                    No




                                     -i-
Case 5:17-cv-10044-JEL-PTM ECF No. 40 filed 08/05/19   PageID.523   Page 3 of 32




                      MOST RELEVANT AUTHORITY

                                  FRCP 56

                    Lane v. Franks, 573 U.S. 228 (2014)




                                     -ii-
Case 5:17-cv-10044-JEL-PTM ECF No. 40 filed 08/05/19   PageID.524   Page 4 of 32




                          BRIEF IN OPPOSITION

      Deputy Garrett DeWyse began his career with the Saginaw County

Sheriff’s Office in 2005. Exhibit A. A career in law enforcement was not just

a job opportunity for Deputy DeWyse, but a lifelong aspiration. Exhibit B.

And it showed; throughout his career Deputy DeWyse’s performance

objectively evidenced a passion for both profession and community. See, for

example Exhibit C (Sheriff Federspiel formally commending DeWyse for a

moving musical performance on bagpipes at the departmental awards

ceremony) and Exhibit D (a community member writing to Sheriff Federspiel

to inform him that Deputy DeWyse went far above the call of duty in

protecting a child separated from parents).

      Because of his integrity and commitment, Deputy DeWyse was

promoted to an administrative role in late 2011 as manager of the Sheriff’s

evidence and property room. Exhibit E; Exhibit F, pages 94-95. During his

off-duty time, Deputy DeWyse had advanced his education earning both an

associate degree and bachelor’s degree in administration and finance.

Exhibit F, pages 31-32. This education, coupled with his personal qualities

and ethics, made him uniquely qualified for this special position. It was not

surprising that he continued to exceed expectations. Exhibit G.




                                     -1-
Case 5:17-cv-10044-JEL-PTM ECF No. 40 filed 08/05/19   PageID.525   Page 5 of 32




      Deputy DeWyse’s high ethics first began creating problems for the

Sheriff, and in return for him, in 2014. On February 27, 2014, Detective John

Butcher of the Saginaw County Sheriff’s Office brought $22,583 in cash

along with several firearms to the property room. Exhibit H. On March 19,

2014, Detective Butcher approached Deputy DeWyse and requested that

$2,000 be temporarily removed from the sealed evidence bag containing the

$22,583. Exhibit B. Detective Butcher explained that the money was to be

used for paying confidential informants and funding controlled-substance

buys. Exhibit B; Exhibit I, page 315. As the deputy responsible for the

integrity and reliability of evidence in addition to accounting for its chain of

custody, Deputy DeWyse refused the request. Exhibit B.

      To step briefly back, and unbeknownst to Deputy DeWyse at the time,

the circumstances leading to the seizure of the cash and guns were dubious

at best and criminal at worst. On February 27, 2014, Detective Butcher was

operating out of the department’s jurisdiction in Genesee County and came

into contact with a Pierre Najjar who apparently was suspected of illegal

controlled substance activity. Exhibit H. Instead of arresting Mr. Najjar,

Detective Butcher offered him a deal. Id. If Najjar was willing to hand over

his guns and cash ($22,583), Detective Butcher would let him walk and the

matter would not be reported to the local prosecuting attorney. Id. Najjar,


                                      -2-
Case 5:17-cv-10044-JEL-PTM ECF No. 40 filed 08/05/19            PageID.526     Page 6 of 32




unsurprisingly, agreed.1 Id. The reason for this arguable act of extortion,

however, would not be clear to Deputy DeWyse for almost two years.2

       Going back to March 19, and within minutes of Detective Butcher being

refused $2,000 from the sealed evidence bag, Lieutenant Randy Pfau

ordered Deputy DeWyse to appear his office. Exhibit B; Exhibit I, page 317.

Deputy DeWyse complied and upon arriving in Pfau’s office also observed

Detective Butcher present. Id. Lieutenant Pfau explained to Deputy DeWyse

that the Sheriff’s Office had an immediate need for cash to fund an

undercover operation and that the evidence bag containing the $22,583 was

the only option. Exhibit B; Exhibit I, page 320. Despite this explanation,

Deputy DeWyse persisted in his objection, which was overruled by an order

from Lieutenant Pfau to release the funds to Detective Butcher. Exhibit B.

He complied with the order as required. Id. Little did Deputy DeWyse know

then, Sheriff Federspiel had already issued the order to use the Najjar money

contrary to state law. Exhibit K, at 33:50 – 36:60 (available at

https://youtu.be/mjS6KVRfEac).


       1Contrary to the defendants’ suggestion in page 11 of their brief, Pierre Najjar
never acted as a confidential informant.
       2 MCL 750.213 states that “any person who shall … maliciously threaten to accuse
another of any crime or offense … [or] threaten any injury to the person or property …
with intent thereby to extort money or any pecuniary advantage whatever, or with intent
to compel the person so threated to do or refrain from doing any act against his will, shall
be guilty of a felony.”

                                            -3-
Case 5:17-cv-10044-JEL-PTM ECF No. 40 filed 08/05/19    PageID.527   Page 7 of 32




      Detective Butcher’s removal of the $2,000 was anything but a one-time

occurrence. Over the course of the next year, Detective Butcher returned

repeatedly to the property room and removed cash from the evidence bag

until the entirety of it had been removed. Upon each removal, Deputy

DeWyse required Detective Butcher to record and sign a handwritten “chit”

sheet which was left in the now-compromised evidence bag. Exhibit J.

Furthermore, Deputy DeWyse continued to unsuccessfully object to what he

believed to be an improper practice. Exhibit B; Exhibit K, at 3:50 – 5:00

(available at https://youtu.be/mjS6KVRfEac).

      The defendants are correct in their brief; Deputy DeWyse was informed

that he would be picking up roadkill in 2014 in addition to his duties in the

evidence room. Df’s Brief, page 7. This duty was “assigned” to him just

shortly after he began vocally objecting to Lieutenant Pfau and Detective

Butcher’s removal of cash from the evidence room. Exhibit B. No

administrative deputy assigned to the property room had ever been assigned

such a task; and in particular no college educated deputy on the path to

command. Exhibit B. Roadkill duty, as the name suggests, entails picking

up dead rotting animals within Saginaw County and loading them into a

trailer. Suffice to say, it is demeaning, smelly, dirty, and unhealthy work

(albeit politically expedient for the Sheriff). Exhibit M, page 29. While it does


                                       -4-
Case 5:17-cv-10044-JEL-PTM ECF No. 40 filed 08/05/19          PageID.528     Page 8 of 32




not require much of a speculative jump to conclude that he was being

punished, no such speculation is necessary here.

      At a meeting of the entire Sheriff’s Office staff, Sheriff Federspiel

specifically called out Deputy DeWyse’s prior reporting of illegal activities—

      We have put our squabbles aside. Whatever you decide you
      want to do off duty, I don't care but you can't fly two flags or serve
      two masters; it won't work. And if you want to take a shot at this
      agency publicly, I won't stand for it. I won't stand for anyone in
      this agency you accuse other members of this agency of
      anything, let alone theft or misappropriation of funds or other
      things that may be important to some of you. You know, because
      you know the news media’s calling me already. Hey Sheriff, we
      got a FOIA request for a particular case number already.
      Where’d you get the case number Terry Camp3; I can't divulge
      that. Oh, what it’s about Terry Camp? Out its about
      misappropriation of $23,000. That’s going to be the big question
      of the day.

Exhibit L, at 36:02 – 37:08 (available at https://youtu.be/UqpKmtZsiFU). And

then later in that same meeting, the Sheriff further demeaned DeWyse in

front of the entire department:

      Garrett, how many dead animals have you picked up in the last
      few years? Too many to count, right? But you know what people
      call me all the time and say thanks for having somebody pick up
      that skunk; it was pretty crummy.

Id. at 01:48:00 – 01:48:15 (available at https://youtu.be/UqpKmtZsiFU).



      3  Terry Camp is a local, long time investigative journalist/reporter from ABC12 and
is often a political thorn in the side of Sheriff Federspiel. See https://www.abc12.com/
content/bios/443289743.html

                                           -5-
Case 5:17-cv-10044-JEL-PTM ECF No. 40 filed 08/05/19   PageID.529   Page 9 of 32




      It was until early 2016 that Mr. DeWyse fully understood what was

happening. In January 2016, DeWyse for the first time was ordered to

compile information for a mandatory annual report to the State of Michigan

concerning civil forfeiture activities during calendar year 2015. Exhibit B;

Exhibit K, at 3:50 – 5:00 (available at https://youtu.be/mjS6KVRfEac). This

was never part of his ordinary job duties. Exhibit B, ¶12; see also Exhibit I,

page 330. During the process of preparing that report, Deputy DeWyse

became highly concerned when he recognized that the now spent $22,583

would not be reflected in annual report. Exhibit B. Digging in the matter more

on his own, he further came to understand that the actions of Lieutenant Pfau

and Detective Butcher were not just bad police work, but also illegal. Exhibit

B. Michigan Compiled Law 333.7521 et seq, which authorizes civil asset

forfeiture, clearly commands that “any money … that [is] forfeited under this

article shall be deposited with the treasurer of the entity having budgetary

authority over the seizing agency.” In this case, that meant that the $22,583

needed to be deposited with the Saginaw County Treasurer for proper

accounting and allocation and not kept off the books in the Sheriff’s

possession.

      Justifiably fearing that he was party to a misappropriation of civil

forfeiture assets, Deputy DeWyse met with a representative of the Saginaw


                                     -6-
Case 5:17-cv-10044-JEL-PTM ECF No. 40 filed 08/05/19            PageID.530   Page 10 of 32




 County Controller and explained what had occurred with the $22,538. As he

 clearly remembers, upon hearing his disclosure that representative simply

 said: “oh my.” Exhibit I, pages 392-393. At this same time, Deputy DeWyse

 was seriously demoted from the position of administrative deputy to juvenile

 courthouse guard. And unsurprisingly, roadkill duty followed him.

       To make matters even worse, the Sheriff’s Office initiated an internal

 investigation into Deputy DeWyse’s disclosure to the Saginaw County

 Controllers Office. Exhibit N. This process culminated with a June 1, 2016

 personal meeting between Sherriff Federspiel and Deputy DeWyse. At that

 meeting, the Sheriff informed DeWyse that he would be issuing a formal

 reprimand to Deputy DeWyse’s personnel file but that no further punishment

 would     be   imposed.4     Exhibit    K,     starting   at    11:48   (available   at

 https://youtu.be/mjS6KVRfEac). The Sheriff explained – and lied - that

 Deputy DeWyse’s demotion was simply a matter of seniority and that a

 former and more senior property room administrative deputy (Charles

 Wehner) had “bumped” him out of the position. Exhibit K, at 13:40 – 15:00

 (available at https://youtu.be/mjS6KVRfEac). Although the Court is

 encouraged to listen to the entirety of the meeting, one further point of



       4  Deputy DeWyse, now even more fearful of both legal and professional reprisals,
 secretly recorded the meeting.

                                          -7-
Case 5:17-cv-10044-JEL-PTM ECF No. 40 filed 08/05/19   PageID.531   Page 11 of 32




 discussion must be mentioned. Sheriff Federspiel confirmed Deputy

 DeWyse’s fear that the off-the-books removal was at the Sheriff’s own

 direction for the purpose of hiding the asset from the Saginaw County

 Controller. The Sheriff explained that he strongly disagreed with how the

 Saginaw County Controller and Board of Commissioners was allocating

 forfeiture proceeds and went so far as to say that the Controller was stealing

 from him. In his own words:

       • “What I do with my forfeiture money is my business. It’s not
         their business [meaning the Saginaw County Controller].”

       • “They [Saginaw County officials] should never touch my
         forfeiture money.”

       • “It’s not right what they do with it.”

 Exhibit K, beginning at 26:30 (available at https://youtu.be/mjS6KVRfEac).

 Federspiel further admitted that he ordered deputies to not deliver forfeiture

 money to the Saginaw County Controller. He stated that, because of his

 disagreement with how the Saginaw County Controller is allocating civil

 forfeiture proceeds, that he is “going to work around it” because if he

 deposited money with the Treasurer that he “feels that he will never see it

 again. Id., beginning at 33:45.

       As mentioned above, Sheriff Federspiel lied that Deputy DeWyse’s

 demotion to courthouse guard – with roadkill duty following – was simply the


                                        -8-
Case 5:17-cv-10044-JEL-PTM ECF No. 40 filed 08/05/19   PageID.532   Page 12 of 32




 result of the former and more senior property deputy’s request to transfer.

 See Exhibit K, at 13:40 – 15:00 (available at https://youtu.be/

 mjS6KVRfEac). That deputy, Charles Wehner, was deposed in this litigation.

 As a background, Wehner served as the property room deputy for 8 years

 prior to Deputy DeWyse taking over. Exhibit M, page 20. Wehner, who had

 requested a voluntary transfer to road duty for career advancement

 purposes, had trained Deputy DeWyse. Id. at 18. In his testimony, Deputy

 Wehner directly contradicted the Sheriff and indicated they he never

 requested to “bump” Deputy DeWyse from the property room position. Id.

 Instead, Sheriff Federspiel called him – which was the one and only time they

 had ever spoken on the phone – and informed him that Deputy DeWyse was

 leaving the position and asked that he consider reassuming the role. Id. at

 19, 31.

                                ARGUMENT

      Defendants make a number of arguments which are incorrect either

 based on fact or law. These are addressed in turn. But first, a better

 understanding of the illegal actions of Sheriff Federspiel and his

 subordinates should be explained.




                                      -9-
Case 5:17-cv-10044-JEL-PTM ECF No. 40 filed 08/05/19     PageID.533    Page 13 of 32




                        Sheriff’s Office Broke the Law

       Sheriff Federspiel loves civil forfeitures and the money it brings in. Gus

 Burns, Value of Property Seizures from Suspected Criminals in Saginaw

 County Quadrupled Last Year, MLIVE.COM, May 16, 2010 available at

 http://s.mlive.com/Gj8Aidm. Within the Michigan Public Health Code, it has

 a clear civil forfeiture process. See MCL 333.7521 et seq. Before property is

 adjudicated or deemed forfeited, it is held “in the custody of” the Sheriff’s

 Office when it is the seizing agency. MCL 333.7523(2). “When property is

 forfeited under [the Public Health Code’s forfeiture provisions], the local unit

 of government that seized the property may take one of four actions:

       a)     Retain the property for official use.

       b)     Sell the property that is not required to be destroyed by law and
              that is not harmful to the public. The proceeds and any money,
              negotiable instruments, securities, or any other thing of value as
              described in section 7521(1)(f) that are forfeited under this article
              shall be deposited with the treasurer of the entity having
              budgetary authority over the seizing agency and applied as
              follows:

            i.      For the payment of proper expenses of the proceedings for
                    forfeiture and sale, including expenses incurred during the
                    seizure process, maintenance of custody, advertising, and
                    court costs, except as otherwise provided in subsection (4).

            ii.     The balance remaining after the payment of expenses shall
                    be distributed by the court having jurisdiction over the
                    forfeiture proceedings to the treasurer of the entity having
                    budgetary authority over the seizing agency. If more than
                    1 agency was substantially involved in effecting the

                                        -10-
Case 5:17-cv-10044-JEL-PTM ECF No. 40 filed 08/05/19    PageID.534    Page 14 of 32




                  forfeiture, the court having jurisdiction over the forfeiture
                  proceeding shall equitably distribute the money among the
                  treasurers of the entities having budgetary authority over
                  the seizing agencies. A seizing agency may direct that the
                  funds or a portion of the funds it would otherwise have
                  received under this subsection be paid to nonprofit
                  organizations whose primary activity is to assist law
                  enforcement agencies with drug-related criminal
                  investigations and obtaining information for solving crimes.
                  The money received by a seizing agency under this
                  subparagraph and all interest and other earnings on money
                  received by the seizing agency under this subparagraph
                  shall be used only for law enforcement purposes, as
                  appropriated by the entity having budgetary authority over
                  the seizing agency. A distribution made under this
                  subparagraph shall serve as a supplement to, and not a
                  replacement for, funds otherwise budgeted for law
                  enforcement purposes.

      c)    Require the administrator to take custody of the property and
            remove it for disposition in accordance with law.

      d)    Forward it to the bureau for disposition.

 MCL 333.7524(1)(a)-(d). In February 2014, Detective John Butcher of the

 Saginaw County Sheriff’s Department was operating in Genesee County,

 Michigan   in   coordination   with    United   States    Drug      Enforcement

 Administration. Detective Butcher came in to contact with Pierre Najjar who

 was apparently suspected (but never charged or convicted) of engaging in

 criminal activity related to controlled substances. Instead of following the

 obligations provided by the Public Health Code’s civil forfeiture process,

 Detective Butcher offered Mr. Najjar a side-of-the-road, middle-of-the-night


                                       -11-
Case 5:17-cv-10044-JEL-PTM ECF No. 40 filed 08/05/19             PageID.535     Page 15 of 32




 “deal.” In lieu of proceeding with criminal charges and formal civil forfeiture

 of Najjar’s real and personal property, Detective Butcher demanded that Mr.

 Najjar give the Sheriff’s Office $22,583 in cash and surrender various

 handguns in exchange for him to keep his Audi.5 A police report dated

 February 28, 2014 authored by Detective Butcher shockingly corroborates

 this entire series of events. Exhibit H.

        Contrary to Defendants’ assertion of a “profound misunderstanding of

 the forfeiture and vehicle buy-back process,” such action by Detective

 Butcher (as documented by him) is illegal criminal extortion. MCL 750.213.6

 Detective Butcher was never charged with felonious extortion. But even

 assuming that Detective Butcher thought and acted as if it were a forfeiture,

 MCL 333.7524(1)(b) directs what is to happen when money is forfeited by

 Mr. Najjar— it “shall7 be deposited with the treasurer of the entity having

 budgetary authority over the seizing agency.” That would be Saginaw County




        5  The Audi was never forfeited to the Sheriff’s Office so neither that law
 enforcement agency or the County had a legal way of “selling” it back to Mr. Najjar on the
 side of the road in Flushing, Michigan.
        6 Any person who shall … maliciously threaten to accuse another of any crime or

 offense … [or] threaten any injury to the person or property … with intent thereby to extort
 money or any pecuniary advantage whatever, or with intent to compel the person so
 threatened to do or refrain from doing any act against his will, shall be guilty of a felony.
        7 Under Michigan law, the use of the word “shall” means there is no available

 discretion. Manuel v Gill, 753 NW2d 48 (Mich. 2008).

                                             -12-
Case 5:17-cv-10044-JEL-PTM ECF No. 40 filed 08/05/19           PageID.536     Page 16 of 32




 Treasurer Timothy M. Novak.8 Instead, Detective Butcher submitted the

 forfeited funds to the Sheriff Office’s property evidence room (which was

 ultimately the downfall of how this matter reached the light of day) instead of

 the county treasurer’s office. It is believed this was done to have access to

 new buy bag money not being provided by the County. It was misrepresented

 to Deputy DeWyse as evidence in an evidence bag.9

       Later, Deputy DeWyse was requested—contrary to his usual, regular,

 and ordinary job duties due to the illness of Undersheriff—to compile

 information for a state-mandated report10 disclosing all moneys and property

 seized by the Sheriff’s Office pursuant to civil forfeitures. It was from his

 interactions that he then realized the $22,583 seized was not evidence but

 instead was civil forfeiture funds that had not be deposited with the Saginaw

 County treasurer. State law required their deposit with the Saginaw County

 treasurer, MCL 333.7524(1)(b), and to be allocated for appropriate uses

 solely by the Board of Commissioners as the entity having budgetary

 authority over Sheriff’s Office, MCL 333.7524(1)(b)(ii). This was never done.


       8 The County of Saginaw, as headed by the Board of Commissioners, is the entity
 having budgetary authority over the Sheriff’s Office. The treasurer of Saginaw County is
 Timothy Novak. See http://www.saginawcounty.com/Treasurer/
       9 Plaintiffs’ counsel has sought to inspect the bag in discovery (to take pictures of

 the same) and Defendants and their counsel have flatly refused to produce the same for
 inspection. Should trial occur, that bag will be subpoenaed for presentation to the jury.
       10 Making this report was not the ordinary or usual duty of Deputy DeWyse then or

 now.

                                            -13-
Case 5:17-cv-10044-JEL-PTM ECF No. 40 filed 08/05/19        PageID.537    Page 17 of 32




 It was never done intentionally at the direction and decision of Sheriff

 Federspiel; Sheriff Federspiel admits he gave the order to use the $22,583

 instead of obeying his statutory obligations under MCL 333.7524(1)(b).

 Exhibit C, Audio (June 1, 2016), at 33:30 - 36:30 (available at

 https://youtu.be/mjS6KVRfEac). This is because Sheriff Federspiel views

 forfeiture money has “his” and not within the provenance of the Board of

 Commissioners (i.e. the controller’s office) even though the law says

 otherwise. Id. at 31:00 – 31:45. Deputy DeWyse explain at the June 1, 2016

 meeting why it was illegal (id. at 18:50 – 26:30); the Sheriff simply tries to

 explain away why it is not and concludes otherwise. Id. at 25:30 – 26:45.

 The Sheriff is legally wrong. MCL 333.7524(1).

      Realizing the scope of the illegality going up the chain of command,

 Deputy DeWyse reported the same to the County Finance Director in

 January 2016. Exhibit I, page 392-393. In response, Deputy DeWyse was

 not given a medal for his heroism, but instead investigated by then

 Lieutenant (now recently promoted Undersheriff11) Gomez, transferred from

 his plum property room clerk position on false pretenses, called into the

 Sheriff’s Office for a verbal reprimand, told he was going to punished for

 reporting the illegality outside the chain of command, and shortly thereafter


      11   https://www.wsgw.com/saginaw-county-sheriff-appoints-new-top-assistant/

                                          -14-
Case 5:17-cv-10044-JEL-PTM ECF No. 40 filed 08/05/19   PageID.538   Page 18 of 32




 re-assigned back to summer roadkill carcass duty despite the position at

 juvenile never having been previously been assigned the same.

                         First Amendment Violation

      Defendants first argue that Deputy DeWyse’s reporting of the illegal

 activities of Sheriff Federspiel and his police agency was speech and a public

 employer may control speech. That is true but an over-generalization. Such

 control is not without limits. “Public employees do not renounce their

 citizenship when they accept employment, and [the Supreme] Court has

 cautioned time and again that public employers may not condition

 employment on the relinquishment of constitutional rights.” Lane v. Franks,

 573 U.S. 228, 236 (2014).

      To state a claim for First Amendment retaliation, a public employee

 must satisfy three requirements. He must show that (1) he spoke as a private

 citizen (2) on a matter of public concern, and (3) that his speech interest

 outweighs the interest of the State, as an employer, in promoting the

 efficiency of the public services it performs through its employees. Mayhew

 v. Town of Smyrna, 856 F.3d 456, 462 (6th Cir. 2017). This third factor is

 known as the Pickering balancing test. See Farhat v. Jopke, 370 F.3d 580,

 593 (6th Cir. 2004). This law was however upended in 2014 when the US

 Supreme Court decided Lane v. Franks.


                                     -15-
Case 5:17-cv-10044-JEL-PTM ECF No. 40 filed 08/05/19   PageID.539   Page 19 of 32




      Lane unremarkably confirms that Garcetti12 previously provided a two-

 step inquiry into whether a public employee’s speech is entitled to protection

 under the First Amendment:

      The first requires determining whether the employee spoke as a citizen
      on a matter of public concern. If the answer is no, the employee has
      no First Amendment cause of action based on his or her employer's
      reaction to the speech. If the answer is yes, then the possibility of a
      First Amendment claim arises.

      The question becomes whether the relevant government entity had an
      adequate justification for treating the employee differently from any
      other member of the general public.

 Id. at 237. The public employee exception to First Amendment protection

 “must be read narrowly as speech that an employee made in furtherance of

 the ordinary responsibilities of his employment” and only when “ordinarily

 within the scope of an employee’s duties, not whether it merely concerns

 those duties.” Haddad v. Gregg, 910 F.3d 237, 246 (6th Cir. 2018). In other

 words (and as to the first prong), when public employees make statements

 not pursuant to their official duties, the employees are not speaking as

 citizens for First Amendment purposes, and the Constitution does not

 insulate their communications from employer discipline. Lane, supra, at 237.

      But this where Lane changed the ground rules. After describing

 essentially the same pre-Lane analysis undertaken by Defendants in their


      12   Garcetti v. Ceballos, 547 U.S. 410 (2006)

                                           -16-
Case 5:17-cv-10044-JEL-PTM ECF No. 40 filed 08/05/19             PageID.540      Page 20 of 32




 brief, the Lane Court then created a new bright line separation between when

 a public employee speaks as a citizen versus as a public employee even

 from information obtained in the course of employment. It narrowed the

 availability of employer-defendants to utilize public employee status to

 punish certain speech. Lane held—

        the mere fact that a citizen’s speech concerns information acquired by
        virtue of his public employment does not transform that speech into
        employee — rather than citizen — speech. The critical question under
        Garcetti is whether the speech at issue is itself ordinarily within the
        scope of an employee’s duties, not whether it merely concerns those
        duties.

 Id. at 240 (emphasis added). So the question is clear: was Deputy DeWyse’s

 report of illegal activity13 by Sheriff Federspiel and his subordinates (who are

 all higher ranking officials to Deputy DeWyse) to the public oversight

 authority part of his normal and regular job duties? The answer is no. Exhibit

 B, ¶12. Deputy DeWyse worked in the property room and only came to learn

 of the illegal action when covering the job deputies of another, the

 Undersheriff. Reporting illegal actions of Sheriff Federspiel and other

 members of the Sheriff’s Office was not ordinarily within the scope of an

 employee’s duties. Sheriff Federspiel even confirmed that reporting the

        13 Defendants suggest that the illegal actions reported by Deputy DeWyse were
 merely “bad accounting practices.” It was far more than that. As explained below, it is a
 clear violation of state law to not report forfeiture monies to the county treasurer (which is
 wholly different than the county finance director) and to spend those monies without
 authorization by the Board of Commissioners for the County of Saginaw.

                                             -17-
Case 5:17-cv-10044-JEL-PTM ECF No. 40 filed 08/05/19           PageID.541     Page 21 of 32




 same to civilian oversight personnel by expressing to Deputy DeWyse that

 doing so violated the “chain of command” obligation he had to the Sheriff’s

 Office. Exhibit K.14 As such, Deputy DeWyse was undoubtedly speaking

 with the civilian public authorities as a private citizen and not pursuant to his

 ordinary job duties. Lane, supra, at 247 (THOMAS, J., concurring); Exhibit B,

 ¶12.

        In support of its position that speaking about misappropriation of funds

 and illegality is not private speech, Defendants cite Omokehinde v Det. Bd.

 Of Ed., 563 F.2d 717 (E.D. Mich. 2008). In that case, plaintiff was a

 parent/community liaison employee with Detroit schools. Her boss was using

 Title I funds designated for parental involvement activities for an alleged

 illegal purpose. Plaintiff objected to her boss, who ignored her and created a

 hostile work environment. Plaintiff, after being on medical leave, sent an

 anonymous letter to a Detroit Free Press reporter who later did an

 investigative report about the wrongful expenditures. Two months later,

 plaintiff was dismissed due to economic necessity.

        Defendants also fail to realize the most obvious problem—

 Omokehinde is a pre-Lane decision. Lane focused the analysis on whether


        14As such, the reporting of the Sheriff’s Office illegal actions was neither part of
 his regular job duties nor was it "ad hoc or de facto” duties either based on Sheriff
 Federspiel’s explanation in this audio recording.

                                            -18-
Case 5:17-cv-10044-JEL-PTM ECF No. 40 filed 08/05/19    PageID.542   Page 22 of 32




 the information being convened by the speaker was part of its their ordinary

 job duties. The plaintiff’s ordinary duties in Omokehinde was administering

 Title I monies. Here, the reporting of forfeiture monies and the reporting of

 illegal activities by the Sheriff’s Office personnel as to use of misappropriate

 forfeiture funds was not part of the ordinary or usual job duties of Deputy

 DeWyse. As such, Omokehinde is easily distinguishable and of no help to

 Defendants.

       Defendants also cite another pre-Lane case, Meggison v. Charlevoix

 County. Meggison is also of no help to Defendants because the plaintiff in

 Meggison was speaking at the county board of commissioners meeting and

 meeting separately with a reporter not as the person directly responsible for

 the air quality problem at the jail. Air quality at the jail was her usual and

 ordinary role as it applies to her regular job duties as the liaison for the

 industrial hygiene issue at the jail. Again, Meggison is distinguishable.

       Defendants are failing to grasp the obvious distinction between when

 a person speaks a private citizen versus as a public employee. Lane

 provides the answer— citizen’s speech concerns information acquired by

 virtue of his public employment does not transform that speech into

 employee. Instead, a public employee speaks as a public employee only

 when the speech at issue is itself ordinarily within the scope of an employee’s


                                      -19-
Case 5:17-cv-10044-JEL-PTM ECF No. 40 filed 08/05/19          PageID.543     Page 23 of 32




 duties, not whether it merely concerns those duties. Because the reporting

 of forfeiture monies (i.e. Undersheriff’s job15) and the reporting of illegal

 activities by the Sheriff’s Office personnel (which was never Deputy

 DeWyse’s usual job) as to use of misappropriate forfeiture funds was not part

 of the ordinary or usual job duties of Deputy DeWyse. When spoke to the

 County about the same in 2016, it was a private citizen under Lane.

                            Matters of Public Concern

       Next, Defendants argue that the reporting of illegal activity by Sheriff

 Federspiel and members of the Sheriff’s Office—i.e. not depositing monies

 with county treasurer and using funds not lawfully allocated by the Board of

 Commissioner as required by MCL 333.7524—to the public civilian oversight

 authorities were not matters of public concern. That is clearly inaccurate. The

 reporting of illegal activities of an elected public official like Sheriff Federspiel

 and other sheriff office employees (who are themselves charged with

 enforcing the law) is clearly a matter of public concern as a matter of law.

 Lane, supra, at 229 (misuse of state funds [] obviously involves a matter of

 significant public concern); see also Garcetti, supra, at 425 (“Exposing




       15  While vaguely done, Defendants concede that making the state-mandated
 report “duties were typically performed by the Under-Sheriff.” Brief, p. 17. They offered
 no evidence that this report generation was ever the usual or ordinary duty of any of the
 positions held by Deputy DeWyse.

                                           -20-
Case 5:17-cv-10044-JEL-PTM ECF No. 40 filed 08/05/19     PageID.544    Page 24 of 32




 governmental inefficiency and misconduct is a matter of considerable

 significance”). This Circuit concurs—“speech addresses a matter of public

 concern when it alleges [inter alia] corruption and misuse of public funds.”

 Boulton v. Swanson, 795 F.3d 526, 532 (6th Cir. 2015). (citing Chappel v.

 Montgomery Cty. Fire Prot. Dist. No. 1, 131 F.3d 564, 576-577 (6th Cir.

 1997)); see also Banks v. Wolfe Cnty. Bd. of Educ., 330 F.3d 888, 896-97

 (6th Cir. 2003) (failing to follow state law is of public concern).

       In also noteworthy to look at the report itself. While MCL 333.7524

 requires that the money be turned over to the county treasurer (and not the

 Sherff’s Office) and then appropriate by the Board of Commissioners (and

 not the Sheriff’s Office), the Sheriff’s Office did none of these things for the

 $22,583 “forfeited” from Mr. Najjar. However, the 2015 report falsely states

 that this money was “turned over to Saginaw County Government General

 Fund to be utilized for further law enforcement operations.” The report,

 signed by

                              Balance of Interests

       If an employee speaks as a citizen on a matter of public concern, the

 next question is whether the government had “an adequate justification for

 treating the employee differently from any other member of the public” based




                                       -21-
Case 5:17-cv-10044-JEL-PTM ECF No. 40 filed 08/05/19       PageID.545   Page 25 of 32




 on the government’s needs as an employee under Pickering. Lane, supra,

 at 242 (citing Garcetti, supra, at 418).

       However, like the employer in Lane, these Defendants’ side of the

 scale is completely empty because there cannot any interest in quashing the

 reporting of illegal activities of public officials. Defendants suggest the failing

 the chain of command policies is justification to retaliate against Deputy

 DeWyse (thought assignment to roadkill carcass patrol is an extreme

 reassignment). But Deputy DeWyse having followed that chain of command

 is and would be pointless because Sheriff Federspiel himself authorized the

 illegal activity of not properly reporting and undertaking unauthorized use of

 forfeited monies. Exhibit C, (June 1, 2016 Audio), at 33:50-36:30

 (https://youtu.be/mjS6KVRfEac).

       Defendants attempt to argue that making the report of illegally kept and

 not reported forfeited monies impacts the maintenance of confidentiality

 regarding both the source and the use of these forfeited funds to “run” Pierre

 Najjar as a confidential informant. This argument is easily rejected—two

 illegal wrongs do not make a right. The Sheriff’s Office incredulity is asking

 this Court to find that the Sheriff’s Office has an interest in perpetuating the

 illegality of its own actions by violating state law, hiding from civil control that

 forfeiture monies, and using the same without authorization from the County


                                        -22-
Case 5:17-cv-10044-JEL-PTM ECF No. 40 filed 08/05/19    PageID.546    Page 26 of 32




 of Saginaw as the Sheriff Office’s budgetary overseer. But there is an even

 baser problem than that. Defendants have offered no proof that Pierre Najjar

 actually was, in fact, ever a confidential informant. Plaintiffs believe he never

 was and there has been no proof to the contrary. Instead, Najjar was

 unfortunately used as merely a means to obtaining needed “bag” money

 when the County of Saginaw refused to provided replenishment due to

 irregularities of the use of prior bag money. Exhibit I, page 367.

       Defendants finally argue that “the money seized from Najjar was

 forfeited and used to fund the Sheriff’s undercover investigations of that drug

 enterprise.” First, the $22,583 was never forfeited by Najjar, it was extorted

 from him. Second, the money was seeming claimed (without any proof to this

 court) to be used for undercover investigations. That may be, but the use of

 that money without the required depositing, reporting, and the lack of

 allocation by the Board of Commissioners for that purposes rendered the use

 of the same illegal. Defendants cannot seriously, with a straight face, suggest

 that illegal actions under state law are adequate justification under Pickering.

 Defendants are only “afforded greater leeway to control speech that

 threatens to undermine the [government]'s ability to perform its legitimate

 functions.” Farhat v. Jopke, 370 F.3d 580, 588 (6th Cir. 2004). Because what




                                       -23-
Case 5:17-cv-10044-JEL-PTM ECF No. 40 filed 08/05/19             PageID.547      Page 27 of 32




 was reported by Deputy DeWyse was clearly illegal and illegitimate; the

 Defendants’ arguments fail.16

                                           Monell

        Defendant County of Saginaw and Defendant Sheriff Federspiel in his

 official capacity17 assert they cannot be held liable under a theory of

 respondeat superior. Both are right, generally. Monell v. N.Y.C. Dept. of Soc.

 Servs., 436 U.S. 658, 691 (1978). However, when a plaintiff can show a

 policy or custom is a moving force of the constitutional violation, liability

 attaches. One of those methods is known as the Pembauer methodology (or

 as Defendants call it, the “single act theory”). Pembauer v. City of Cincinnati,

 475 U.S. 469 (1986). Municipalities are liable even for a single

 unconstitutional decision that is improperly made when the decision made

 was rendered by the final policy-making authority. Id., at 480 It is undisputed

 that the illegal retaliation for reporting the illegal forfeiture spending and lack



        16   Defendants assert they have “a distinct interest in maintaining confidentiality
 regarding both the source and the use of these forfeited funds. The information disclosed
 by Plaintiff to non-law enforcement personnel outside the chain of command created a
 risk to harm to Mr. Najjar, the undercover officers and the civilian informants used to
 purchase narcotics.” In reality, the actual reason for the confidentially desired was to
 prevent the disclosure of the illegal activities of the Sheriff and his underlings. Defendants
 have offered no proof that Najjar was or become a confidential informant. Arguments as
 to being a CI are false and a smoke-screening to hide the real reason for forced wagon-
 circling—to keep a lid on illegal operations as to forfeiture monies and citizen extortion.
          17 When Sheriff Federspiel was sued in his official capacity in this matter, see

 Compl., ECF No. 1, “the real party in interest is the government entity, not the named
 official.” Lewis v. Clarke, 137 S. Ct. 1285, 1292 (2017).

                                             -24-
Case 5:17-cv-10044-JEL-PTM ECF No. 40 filed 08/05/19          PageID.548     Page 28 of 32




 of reporting was done (or at least acquiesced18 to) by Sheriff Federspiel. He

 is the highest elected official and executive officer of the county’s law

 enforcement.” Margaris v. Genesee Cty., 324 Mich. App. 111, 116 (2018).

 As such, his singular act can fulfill the Monell standards. He confesses on

 audio to ordering and acquiescing to the same. Exhibit C, (June 1, 2016

 Audio), at 33:50-36:30 (https://youtu.be/mjS6KVRfEac).

       Nevertheless, Defendants do raise an interesting question: who is the

 “municipality” in this case, the County of Saginaw or some state

 constitutional office when Sheriff Federspiel was sued in his official capacity

 while also naming Saginaw County? On one hand, matters pertaining to law

 enforcement and the hiring, firing, and disciplining of department personnel

 come within the scope of the Sherriff’s executive authority, National Union of

 Police Officers Local 502-M, AFL -CIO v. Wayne Co. Bd. Of Comm’rs, 93

 Mich App 76, 82-83 (1979), and “the sheriff is the highest elected official and

 executive officer of the county’s law enforcement.” Margaris, supra, at 116.

 On the other hand, the Michigan Constitution directs that “[t]he county shall

 never be responsible for [the Sheriff’s] acts, except that the board of




       18   A custom or policy can be shown by “proof of the knowledge of policymaking
 officials and their acquiescence in the established practice.” Memphis, Tenn. Area Local,
 Amer. Postal Workers Union, AFL-CIO v. City of Memphis, 361 F.3d 898, 902 (6th Cir.
 2004).

                                           -25-
Case 5:17-cv-10044-JEL-PTM ECF No. 40 filed 08/05/19           PageID.549     Page 29 of 32




 supervisors may protect him against claims by prisoners for unintentional

 injuries received while in his custody.” Const. 1963, art VII, § 6; see also

 Graves v Wayne Co, 124 Mich App 36, 42 (1983) (Const 1963, art VII, § 6

 “exempts a county from any vicarious liability arising from acts of the county

 sheriff”). It is unique academic question, but is merely that as a state

 constitutional provision does not trump federal law. See U.S. Const., art. VI,

 § 2 Because state law clearly establishes Sheriff Federspiel is a final policy

 maker for Saginaw County as to employee matters for those who work and

 operate in the Sheriff’s Office, his decisions are policies on behalf of Saginaw

 County.19

                                  WHISTLEBLOWER

       As Count II of the Complaint, Deputy DeWyse alleges a violation of the

 Michigan Whistleblower Statute as a “Type I” whistleblower. ECF No. 1,

 ¶¶70-74. MCL 15.363(1), the statute of limitations governing WPA actions,



       19 This is further supported by the legal holding that the Office of Sheriff is not a
 separate legal entity able to be sued by law under § 1983. See Ostipow v. Federspiel,
 2018 U.S. Dist. LEXIS 117550, at *8 (E.D. Mich., July 16, 2018). Rather it is merely an
 agent of Saginaw County. Id. (citing Dayson v. Rondeau, No. 12-1310, 2013 U.S. Dist.
 LEXIS 60474, 2013 WL 1818628, at *8 n.2 (W.D. Mich. Apr. 29, 2013) (“The drug
 enforcement team is alleged to be a task force of the Cass County Sheriff's Department,
 which does not exist as a separate legal entity. The drug enforcement team, like the Cass
 County Sheriff's Department, is simply an agent of the county.”); Veliz v. Bouchard, No.
 05-60039, 2008 U.S. Dist. LEXIS 19945, 2008 WL 719251, at *1 (E.D. Mich. Mar. 14,
 2008) (“Finally, the claim against the Oakland County Sheriff's Department shall be
 dismissed, as under Michigan law the Sheriff's Department is not a separate legal entity
 from Oakland County, and therefore not subject to suit.”).

                                            -26-
Case 5:17-cv-10044-JEL-PTM ECF No. 40 filed 08/05/19    PageID.550    Page 30 of 32




 provides that “[a] person who alleges a violation of this act may bring a civil

 action for appropriate injunctive relief, or actual damages, or both within 90

 days after the occurrence of the alleged violation of this act.” The question

 then becomes what constitutes “the occurrence of the alleged violation of

 this act” that triggers the running of the statutory limitations period. On March

 29, 2019, the Michigan Supreme Court answered that issue as a matter of

 first impression. Millar v. Const. Code Auth’y., 912 N.W.2d 521 (Mich. 2018).

 It answered that question by borrowing the standards utilized by a different

 statutory scheme under the Elliott Larson Civil Rights Act. While the facts of

 this case still suggest that retaliation was continuing to occur throughout

 2016 and into 2017 (e.g. installing video cameras) until Deputy DeWyse was

 constructively discharged in early 2017, the Michigan Supreme Court held

 that the WPA claim accrues not upon the date Deputy DeWyse was

 terminated but rather it is the employer’s action to implement the decision

 that triggers the running of the limitations period. As the facts above outline,

 that retilation occurred by reassignment back to roadkill carcass duties

 starting in June 2016 (right after the Federspiel June 1, 2016 meeting) and

 going went through election day in August. As such, the statute of limitations

 on a robust claim has lapsed and that singular claim must be dismissed.




                                       -27-
Case 5:17-cv-10044-JEL-PTM ECF No. 40 filed 08/05/19     PageID.551   Page 31 of 32




                              RELIEF REQUESTED

       WHEREFORE, the Court is requested to deny summary judgment as

 to Count I and set this matter for trial.

 Date: August 5, 2019                        RESPECTFULLY SUBMITTED:

                                             /s/ Philip L. Ellison
                                             OUTSIDE LEGAL COUNSEL PLC
                                             BY PHILIP L. ELLISON (P74117)
                                             Co-Counsel for Plaintiff
                                             PO Box 107 · Hemlock, MI 48626
                                             (989) 642-0055
                                             pellison@olcplc.com

                                             MATTHEW E. GRONDA (P73693)
                                             Co-Counsel for Plaintiff
                                             4855 State Street, Suite 6A
                                             Saginaw, MI 48603
                                             (989) 249-0350
                                             matthewgronda@gmail.com




                                        -28-
Case 5:17-cv-10044-JEL-PTM ECF No. 40 filed 08/05/19   PageID.552   Page 32 of 32




                         CERTIFICATE OF SERVICE

       I, the undersigned attorney of record, hereby certify that on the date

 stated below, I electronically filed the foregoing with the Clerk of the Court

 using the ECF system which will send notification of such filing to all counsel

 or parties of record.

 Date: August 5, 2019                   RESPECTFULLY SUBMITTED:

                                        /s/ Philip L. Ellison
                                        OUTSIDE LEGAL COUNSEL PLC
                                        BY PHILIP L. ELLISON (P74117)
                                        Co-Counsel for Plaintiff
                                        PO Box 107 · Hemlock, MI 48626
                                        (989) 642-0055
                                        pellison@olcplc.com

                                        MATTHEW E. GRONDA (P73693)
                                        Co-Counsel for Plaintiff
                                        4855 State Street, Suite 6A
                                        Saginaw, MI 48603
                                        (989) 249-0350
                                        matthewgronda@gmail.com




                                      -29-
